442 F.2d 1327
UNITED STATES of America, Plaintiff-Appellee,v.James Patrick TAYLOR, Appellant.
No. 26397.
United States Court of Appeals, Ninth Circuit.
May 10, 1971.

Catherine Chandler (argued), Asst. U. S. Atty., Harry Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim. Div., San Diego, Cal., for plaintiff-appellee.
Charles Khoury, Jr. (argued), San Diego, Cal., for appellant.
Before CHAMBERS, KOELSCH and TRASK, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for failure to carry a Selective Service card is affirmed. (Taylor had turned it in to the draft board.)


2
He was convicted of violating a duty imposed upon him by Selective Service regulations authorized by statute. We hold that the regulation was valid and a violation thereof a crime.


3
He was obligated to carry some card and he carried none.